Name: Commission Implementing Decision (EU) 2019/768 of 8 May 2019 amending Article 3 of the Statutes of the Integrated Structural Biology European Research Infrastructure Consortium (Instruct-ERIC), by reason of the withdrawal of the United Kingdom from the Union (notified under document C(2019) 3354) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: research and intellectual property;  natural and applied sciences;  cooperation policy;  European construction;  legal form of organisations;  politics and public safety;  Europe;  EU institutions and European civil service
 Date Published: 2019-05-15

 15.5.2019 EN Official Journal of the European Union L 126/67 COMMISSION IMPLEMENTING DECISION (EU) 2019/768 of 8 May 2019 amending Article 3 of the Statutes of the Integrated Structural Biology European Research Infrastructure Consortium (Instruct-ERIC), by reason of the withdrawal of the United Kingdom from the Union (notified under document C(2019) 3354) (Only the Czech, Danish, Dutch, English, French, Italian, Latvian, Portuguese, Slovak and Spanish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular Article 8, Whereas: (1) The Integrated Structural Biology European Research Infrastructure Consortium (Instruct-ERIC) was set up by Commission Implementing Decision (EU) 2017/1213 (2). In accordance with Article 3 of its Statutes it has its statutory seat in the United Kingdom. (2) The United Kingdom notified on 29 March 2017 its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. On 11 April 2019, the European Council decided to extend the period provided for in Article 50(3) TEU, already extended by European Council Decision (EU) 2019/476 (3), until 31 October 2019. The Decision of the European Council shall however cease to apply on 31 May 2019 in the event the United Kingdom has not held elections to the European Parliament in accordance with applicable Union law and has not ratified the Withdrawal Agreement by 22 May 2019. Should the United Kingdom ratify the Withdrawal Agreement before 31 October 2019, the withdrawal will take place on the first day of the month following the completion of the ratification procedures. (3) After the withdrawal date, and without prejudice to the provisions of a withdrawal agreement, the UK will be considered a third country within the meaning of Article 2(b) of Regulation (EC) No 723/2009. (4) Article 8 of Regulation (EC) No 723/2009 provides that the statutory seat of an ERIC shall be located on the territory of a member which shall be a Member State or an associated country. (5) The Commission has received, pursuant to Article 11 of Regulation (EC) No 723/2009, the proposal from Instruct-ERIC to amend Article 3 of the Statutes, to address the case where the United Kingdom would become a third country within the meaning of Regulation (EC) No 723/2009. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 Article 3 of the Statutes of Instruct-ERIC as set out in the annex to Implementing Decision (EU) 2017/1213 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the French Republic, the State of Israel, the Italian Republic, the Republic of Latvia, the Kingdom of the Netherlands, the Portuguese Republic, the Slovak Republic, the Kingdom of Spain and the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 8 May 2019. For the Commission Carlos MOEDAS Member of the Commission (1) OJ L 206, 8.8.2009, p. 1. (2) Commission Implementing Decision (EU) 2017/1213 of 4 July 2017 on setting up the Integrated Structural Biology  European Research Infrastructure Consortium (Instruct-ERIC) (OJ L 173, 6.7.2017, p. 47). (3) European Council Decision (EU) 2019/476 taken in agreement with the United Kingdom of 22 March 2019 extending the period under Article 50(3)TEU (OJ L 80I, 22.3.2019, p. 1). ANNEX Article 3 of the Statutes of Instruct ERIC is replaced by the following: Article 3 Instruct-ERIC shall have its statutory seat in Oxford, United Kingdom. Should the United Kingdom become a third country within the meaning of the Regulation (EC) No 723/2009, the statutory seat shall be located in Florence, Italy.